           Case 2:20-cv-00120-JR      Document 28      Filed 02/11/21   Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

CARLYLE SANDS,
                                                                   Case No. 2:20-cv-00120-JR
               Petitioner,
                                                                                      ORDER
      v.

T. BLEWETT,

               Respondent.

RUSSO, Magistrate Judge.

      The Court GRANTS petitioner's Motion to Dismiss (ECF No. 27).

      IT IS SO ORDERED.

      DATED this       11 day of February, 2021.




                                            Jolie A. Russo
                                            United States Magistrate Judge



1 - ORDER
